IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DANIEL KING,                     : No. 518 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RIVERWATCH CONDOMINIUM           :
OWNERS ASSOCIATION,              :
                                 :
               Respondent        :

DANIEL KING,                     : No. 519 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RIVERWATCH CONDOMINIUM           :
OWNERS ASSOCIATION,              :
                                 :
               Respondent        :

DANIEL KING,                     : No. 520 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RIVERWATCH CONDOMINIUM           :
OWNERS ASSOCIATION,              :
                                 :
               Respondent        :

DANIEL KING,                     : No. 521 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
RIVERWATCH CONDOMINIUM                        :
OWNERS ASSOCIATION,                           :
                                              :
                    Respondent                :

DANIEL KING,                                  : No. 522 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
RIVERWATCH CONDOMINIUM                        :
OWNERS ASSOCIATION,                           :
                                              :
                    Respondent                :

DANIEL KING,                                  : No. 523 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
RIVERWATCH CONDOMINIUM                        :
OWNERS ASSOCIATION,                           :
                                              :
                    Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.



[518 MAL 2015, 519 MAL 2015, 520 MAL 2015, 521 MAL 2015, 522 MAL 2015 and 523
                                 MAL 2015] - 2